DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Sub-species A in the reply filed on February 3, 2021 is acknowledged.
Claims 2-5, 8, 11, 12, 14, 15, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021. In said reply, applicant stated that claim 14 reads on the elected species (i.e., Species I, as shown in Fig. 1). However, claim 14 does not read on the elected species. Accordingly, claim 14 has been withdrawn along with claims 2-5, 8, 11, 12, 15, 19 and 20.
Drawings
The drawings are objected to because the leader line associated with reference character 82 in Fig. 2 should point to the surface of the first portion 76 that is contacted by the head of the occupant (see paragraph 0043).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 6 shows modified forms of construction in the same view (see paragraph 0059).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0015, line 2, “tether” should be changed to --tether is--.  
In paragraph 0021, lines 4-5 “; and opposed side panels” should be deleted.
In paragraph 0023, line, 6, “arranged” should be changed to --is arranged--.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  In line 2, “portion in “ should be changed to --portion is in--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 6, 7, 9, 10, 13 and 16-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes contradictory limitations because it suggests that the second portion is a part of the cushion (i.e., “a cushion…having…a second portion”), and it also suggests that the second portion is separate from the cushion (i.e., “a second portion extending downward from the cushion”).
Claim 17 does not accurately describe the elected invention. The elected invention is not disclosed as including “opposed side panels”. The limitation “opposed side panels” appears to be directed to the non-elected embodiment shown in Fig. 4 (see paragraph 0051). This rejection could be overcome by deleting “; and opposed side panels”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand (US 2,834,609). Bertrand discloses an automobile vehicle airbag assembly 55, comprising: an airbag body (e.g., the portion of the airbag assembly 55 that is above the shoulders of the occupant 15 and the top of the instrument panel 12) connected to and extending downward when inflated from an overhead vehicle portion (Fig. 1); and a first cushion extending from the airbag body, having: a first portion (e.g., the portion of the airbag assembly 55 that is between said airbag body and a line connecting the knees of the occupant and the lowermost contact point between the airbag assembly and the instrument panel 12) that once inflated positions directly in front of an occupant 15; and a second portion (e.g., the portion of the airbag  by at least one of a face and a torso of the occupant (Fig. 1). The second portion tapers from a first cross-section where the second portion attaches to the first portion of the first cushion to a second cross section (at the lowermost point of contact between the second portion and the legs of the occupant) narrower than the first cross-section where the second portion contacts the legs of the occupant.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand (US 2,834,609). Bertrand discloses an automobile vehicle airbag assembly 55, comprising: an airbag body (e.g., the portion of the airbag assembly 55 that is above the shoulders of the occupant 15 and the top of the instrument panel 12) connected to and extending when inflated downward from an overhead vehicle portion (Fig. 1); and a cushion extending from the airbag body, having: a first portion (e.g., the portion of the airbag assembly 55 that is between said airbag body and a line connecting the knees of the occupant and the lowermost contact point between the airbag assembly and the instrument panel 12) when inflated positioned directly in front of an occupant 15, the first portion having at least one of a first surface segment aligned to be contacted by a chest of the occupant (Fig. 1) and a second surface segment aligned to be contacted by a head of the occupant; and a second portion (e.g., the portion of the airbag assembly 55 that is below said first portion) extending downward from the cushion which when inflated has a lower end aligned to interact with legs of the occupant to limit rotational motion .
Claims 1, 6, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. (US 10,583,799 B2). Schneider discloses an automobile vehicle airbag assembly 910, comprising: an airbag body (e.g., the portion of the airbag assembly 910 that is above the upper contact point of the head 52, as shown in Fig. 10) connected to and extending downward when inflated from an overhead vehicle portion (Fig. 10); and a first cushion extending from the airbag body, having: a first portion (at 930 – see Fig. 10) that once inflated positions directly in front of an occupant 50; and a second portion (990 or, alternatively, the portion of the airbag assembly 910 below the apex 932) that when inflated interacts with legs of the occupant to limit rotational motion of a lower leg portion 56 of the legs of the occupant to prevent hyper-extension of at least one knee of the occupant. The first portion is positioned to be contacted by at least one of a face and a torso 54 of the occupant (Fig. 10). The second portion is mechanically attached to the first portion of the first cushion by a sewn connection (e.g., (i) a sewn connection between a tether 950a, 950b and the first portion or the second portion (e.g., the portion of the airbag assembly 910 below the apex 932) or (ii) a sewn seam at the connection between the first portion and the second portion (e.g., 990); see column 4, lines 12-15 and column 12, lines 19-31). The airbag assembly further includes a support tether (950a or 950b) connecting the second portion (e.g., the portion of the airbag assembly 910 below the apex 932) to at least one location on the first portion. The second portion (e.g., 990) hangs down (Fig. 9) such that an axis of the second portion (e.g., 990) would be oriented vertically (Fig. 9) before the legs of the occupant push against said second portion.
s 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. (US 10,583,799 B2). Schneider discloses an automobile vehicle airbag assembly 910, comprising: an airbag body (e.g., the portion of the airbag assembly 910 that is above the upper contact point of the head 52, as shown in Fig. 10) connected to and extending when inflated downward from an overhead vehicle portion (Fig. 10); and a cushion extending from the airbag body, having: a first portion (at 930 – see Fig. 10) when inflated positioned directly in front of an occupant 50, the first portion having at least one of a first surface segment aligned to be contacted by a chest of the occupant (Fig. 10) and a second surface segment aligned to be contacted by a head 52 of the occupant (Fig. 10); and a second portion (990 or, alternatively, the portion of the airbag assembly 910 below the apex 932) extending downward from the cushion which when inflated has a lower end (at 990) aligned to interact with legs of the occupant to limit rotational motion of a lower leg portion 56 of the legs to prevent hyper-extension of at least one knee of the occupant. The first portion is in communication with the second portion; and at least one gas pass through-hole (e.g., 974 - see Fig. 9) is present between the second portion and the first portion to enable inflator gas in the first portion to enter the second portion. The airbag assembly may include at least one of a first tether connecting the first portion to the cushion and a second tether (950a or 950b) connecting the second portion (e.g., the portion of the airbag assembly 910 below the apex 932) to the cushion.
Claims 1, 6, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jayakar et al. (WO 2020/242558 A1), particularly the airbag assembly shown in Fig. 3.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/             Primary Examiner, Art Unit 3616